DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 8 – 12, and 14 – 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2011/0197350 (hereinafter Dudley) in view of US Patent Application Publication 2011/0314425 (hereinafter Chiang).
Regarding claim 1, Dudley shows an actuation system for a toilet comprising: a first sensor (23a) configured to generate a first signal indicative of a first distance to an object within a detection region; a second sensor (“second infrared sensor” par. 43) configured to generate a second signal indicative of a second distance to the object within the detection region; and a processing circuit (22) configured to receive the first signal and the second signal and identify a gesture performed by the object (“the sensor is arranged to receive two commands” par. 35) 
Regarding claim 6, Dudley shows a motor assembly (221a, 221b) configured to perform the one or more actions in response to an instruction from the processing circuit (par. 39).
Regarding claim 8, Dudley as modified by Chiang results in the processing circuit is configured to determine a direction that the gesture is moving (see Chiang par. 30).
Regarding claim 9, Dudley as modified by Chiang results in the processing circuit is configured to determine whether the gesture is closer to the first sensor or the second sensor based on the first distance and the second distance (see Chiang par. 40).
Regarding claim 10, Dudley shows the processing circuit (22) is configured to select, in response to the gesture, the one or more actions from a plurality of actions including initiating a short flush, initiating a long flush, dispensing a deodorant, and initiating a cleaning process (the actions are a short flush and long flush; see Denzin par. 35).
Regarding claim 11, Dudley shows a method for an actuation system for a toilet, the method comprising receiving a first signal from a first sensor (23a), receiving a second signal from a second sensor (“second infrared sensor” par. 43), identifying a gesture performed by a user based on the first and second signal (“the controller processes the signal and sends a command to the relevant actuator depending upon which command signal is received” par. 36), and initiating one or more actions for the actuation system based on the gesture (“The sensor 23a is arranged to receive two commands, a brief command signal by way of, for example, a hand waving across the sensor 23a or an extended command signal by way of, for example the user keeping his or her hand in front of the sensor 23a for an extended period of time.  The extended command signal in this embodiment corresponds to a request for a full flush, i.e. to empty all of the contents of the tank 3, while the brief command signal corresponds to a request for a partial flush, i.e. to empty only half of the contents of the tank 3 into the toilet T” par. 35). Dudley shows the gesture is time-based (a brief command vs. an extended command) and thus fails to show the first signal is indicative of a first distance and the second signal is indicative of a second distance, and the processing circuit identifies the gesture performed by the object based on the first distance and second distance. Attention is turned to Chiang which shows at least a first (21) and second (22) sensor that generate signals based on the distance a detected object such as a hand is relative to the sensor to generate a command based on the 
Regarding claims 12 and 17, Dudley as modified by Chiang results in a method step of further determining a direction that the gesture is moving based on the first distance and the second distance (see Chiang par. 30).
Regarding claim 14, Dudley shows performing the one or more actions in response to the identified gesture (par. 35).
Regarding claim 15, Dudley shows the one or more actions includes flushing of the toilet (par. 36).
Regarding claim 16, Dudley shows selecting the one or more actions from a plurality of actions including initiating a short flush or initiating a long flush (par. 35).
Claims 2 – 5, 7, 13, and 18 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudley and Chiang as applied to claim 1 above, and further in view of US Patent 6,279,173 (hereinafter Denzin et al.).
Regarding claim 2, Dudley shows a closed reservoir (3) within the toilet coupled to the first sensor and the second sensor, wherein the detection region is external to the closed reservoir, but fails to explicitly show the location of the first and second sensor and thus fails to 
Regarding claim 3, Dudley fails to show the closed reservoir is optically opaque. However, it would have been obvious to one having ordinary skill in the art to select a common material such as ceramics or porcelain for the closed reservoir of Dudley as a matter of design choice; the selection of a known material based on the suitability for its intended use involves only routine skill in the art. Such a selection of a known material would result in the closed reservoir being optically opaque.
Regarding claim 4, Dudley as modified by Denzin et al. results in the first sensor or the second sensor project a field through a surface of the closed reservoir (see Denzin et al. col. 6, ln. 54 – 64).
Regarding claim 5, Dudley shows a housing (20) within the closed reservoir (3) includes the processing circuit (22) (par. 33).
Regarding claim 7, Dudley shows the one or more actions includes flushing of the toilet (par. 36).
Regarding claim 13, Dudley fails to show the first signal and the second signal is projected through a closed reservoir with the toilet including the first sensor and the second sensor. Attention is turned to Denzin which shows a control system for a toilet with sensor (112) located within a toilet tank reservoir (152), teaching that such a configuration allows for a more accurate sensor and detection region as compared to a conventional infrared sensor (col. 1, ln. 59 – col. 2, ln. 5; col. 2, ln. 31 – 40). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Dudley to include the sensors with the closed reservoir which would result in a method step of the first signal and the second signal is projected through a closed reservoir with the toilet including the first sensor and the second sensor to provide a more accurate sensing configuration as evidenced by the teachings of Denzin mentioned above.
Regarding claim 18, Dudley shows a toilet (T) comprising a closed reservoir (3), a first sensor (23a) and a second sensor (“second infrared sensor” par. 43), a housing (20) including a controller (22) configured to receive a first signal from the first sensor and receiving a second signal from the second sensor (par. 35), wherein the controller is configured to identify a gesture performed by a user based on the first or second signal and initiate one or more actions based on the gesture (“the controller processes the signal and send a command to the relevant actuator depending upon which command signal is received” par. 36). Dudley shows the gesture is time-based (a brief command vs. an extended command) and thus fails to show the first signal is indicative of a first distance and the second signal is indicative of a second distance, and the processing circuit identifies the gesture performed by the object based on the first distance and second distance. Attention is turned to Chiang which shows at least a first 
Regarding claim 19, Dudley shows a motor assembly (221a, 221b) configured to perform the one or more actions in response to instruction from the controller (22) (par. 39).
Regarding claim 20, Dudley shows a flush valve (7) that is actuated in response to the one or more actions (par. 31).
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2014/0358302 to Wu et al. is directed to the state of the art of using hand-based gestures to control flushing of a toilet.
Applicant is advised that should claim 12 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754